Citation Nr: 1041892	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for left knee disability.  

3.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Roanoke, 
Virginia Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Board notes that a claim for service connection for bilateral 
knee chondromalacia was previously denied by a December 2005 
Board decision, which was final when issued.  38 U.S.C.A. 
§ 7103(a).  However, subsequent to that determination, additional 
service personnel records were received.  Thus, in accordance 
with 38 C.F.R. § 3.156(c)(1) (2010), this claim will now be 
reconsidered on the merits.  Accordingly, the Board has 
recharacterized this issue as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for right and left knee disability and for 
psychiatric disability, to include PTSD.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Right and Left Knee Disability

The Board finds that the Veteran's claim for service connection 
for right and left knee disability must be remanded for a VA 
examination with a medical nexus opinion, based upon the 
following evidence.  

In statements and testimony, the Veteran reports that his right 
and left knee disabilities had their onset in service, to include 
as due to trauma sustained in a jeep accident.  He also testified 
in an October 2005 hearing that his buddy who served in a 
different unit at the same time he had served had witnessed his 
knee injuries following the jeep accident.  In September 1986 and 
October 1986 statements, a fellow serviceman, S.V.W., reported 
that he was in the Marine Corps in 1970 and remembered when the 
Veteran went to Korea and "wrecked a jeep with two other 
passengers in the vehicle."  He also reportedly witnessed the 
Veteran's subsequent knee injuries during active service for 
which he stated that the Veteran used crutches.  

Service treatment reports reflect that the Veteran's right knee 
was treated in April 1969 and provided an ace wrap.  The Veteran 
was also treated in June 1970 for pain and tenderness in the 
right knee due to a hyperextension injury to the right knee for 
which he was provided an ace wrap and a crutch for walking as 
needed.  

In a March 1999 private medical record, the Veteran was treated 
for chronic knee pain, noted to exist since he was in a jeep 
accident 27 years ago while in the military.  X-rays demonstrated 
a bone spur and chronic tendonitis.  

VA outpatient treatment reports from May 2000 to January 2010 
reflect that the Veteran was variously treated for and diagnosed 
with mild bilateral arthrosis, complaints of longstanding 
bilateral knee pain, chronic knee pain that reportedly was due to 
a jeep accident, mild chondromalacia, and a history of 
osteoarthritis of the knee and patellofemoral joint disease.  A 
VA X-ray report from October 2000 reflected normal findings of 
both knees, however a December 2000 magnetic resonance imaging 
(MRI) report reflected findings of mild chondromalacia in both 
knees.  In a March 2006 VA outpatient treatment report, that the 
Veteran described chronic pain in the knees which the VA 
treatment provider noted as a service-connected injury.  A 
January 2010 VA outpatient treatment report also noted MRI of the 
right knee with evidence of effusion, edema and chondromalacia.

In considering the treatment right knee injuries in service in 
April 1969 and June 1970, service personnel records showing the 
Veteran's MOS was a motor vehicle operator, service personnel 
records reflecting that he was disciplined for operating a 
vehicle in a reckless manner by exceeding a safe speed and for 
removing the vehicle without proper authority, the Veteran's 
current diagnosis of bilateral knee chondromalacia, his continual 
complaints of an injury to the bilateral knees during his active 
service since the March 1978 VA examination, and the March 2006 
VA treatment provider who noted the Veteran's described chronic 
pain in the knees as a service-connected injury, the Board finds 
that a VA examination is necessary to obtain an opinion as to 
whether the Veteran's current bilateral knee disability, to 
include chondromalacia, is related to or caused by his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

PTSD

The Board finds that the Veteran's claim for service connection 
for an acquired psychiatric disability, to include PTSD, must be 
remanded for additional notice to the Veteran regarding his claim 
for PTSD, to obtain additional records and for a VA examination.  

While the Veteran was provided a PTSD questionnaire along with 
the April 2006 VCAA notification letter, he did not provide any 
additional information to VA with respect any alleged in-service 
stressors prior to the September 2006 rating decision.  However, 
considering the new standards of 38 C.F.R. § 3.304(f), the Board 
finds that the Veteran should be provided with an appropriate 
VCAA compliant notice which is consistent with the new 
regulations defined in 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 
39943 (July 13, 2010).  This notice should once again request the 
Veteran to identify any in-service stressors and provide VA with 
information about each.  

Lay statements from the Veteran and a fellow serviceman, S.V.W., 
both attest to the Veteran's involvement in a jeep accident 
during his active service.  While S.V.W. did not witness the 
accident, the attested to his account during active service of 
the Veteran's injuries following the accident.  

As noted above, service personnel records reflect that the 
Veteran's MOS included that of a motor vehicle operator, he 
participated in Operation Golden Dragon in Korea in April 1970, 
embarked on the U.S.S. Tripoli in May 1970 from Okinawa and 
disembarked at Okinawa also in May 1970.  A June 1970 service 
personnel record reflects that the Veteran was disciplined for 
operating a vehicle in a reckless manner by exceeding a safe 
speed and for removing the vehicle without proper authority.  

VA outpatient treatment reports from May 2000 to January 2010 
reflect that, in April 2001, the Veteran having some nightmares 
about Vietnam for the past 20 years that were getting worse and 
he was escorted to see a VA psychologist.  In an April 2001 VA 
psychology consult, the Veteran provided a history of a jeep 
accident while in Korea and reported having dreams of being shot 
although he was never in combat; he was referred to a noncombat 
PTSD group by a VA psychologist.  

The Board notes that the VA medical records of record are 
sporadic with no record of treatment from March 2006 to January 
2010 and thereafter.  The Board also notes that while the Veteran 
was referred to a noncombat PTSD group for therapy by a VA 
psychologist, no records of such group therapy or VA psychiatric 
treatment have been obtained.  Thus, a remand is warranted to 
obtain such records.

In considering the Veteran's account of a jeep accident in 
service, the supporting a statement of a fellow service member 
who served at the same time as the Veteran and reported his 
account of what he witnessed after the alleged jeep accident, and 
the VA medical records reflecting treatment for psychiatric 
symptoms and a referral for PTSD group therapy, the Board finds 
that a VA examination is necessary to obtain an opinion as to 
whether the has an acquired psychiatric disability, to include 
PTSD, which is related to or caused by his military service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with an 
appropriate VCAA compliant notice which is 
also consistent with the new regulations 
defined in 38 C.F.R. § 3.304(f) dealing with 
new standards for in-service stressors for 
PTSD claims.  38 C.F.R. § 3.304(f); see also 
75 Fed. Reg. 39943 (July 13, 2010).  The RO 
should also ask the Veteran to provide a 
description of any alleged in-service 
stressful experience, event and/or 
circumstances, to include his unit assignment 
and the approximate date (month and year) and 
location of where the claimed stressor(s) 
occurred, and provide VA with information 
about each (if any).

2.  After the RO provides the Veteran with 
the appropriate VCAA compliant notice for his 
claim for service connection for and acquired 
psychiatric disability, to include PTSD, the 
RO should obtain and associate with the 
claims file any and all pertinent medical 
records adequately identified by the Veteran, 
to include all relevant VA medical records 
for any dates of alleged psychiatric 
treatment, particularly from March 2006 and 
thereafter.  The RO should document whether 
or not these documents were available.  

3.  After the above has been completed, the 
RO should arrange for the Veteran to undergo 
an appropriate VA examination to determine 
the nature, extent, onset, and etiology of 
any right and left knee disability, to 
include chondromalacia.  The claims folder 
should be made available and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be reported 
in detail.  A diagnosis of any right and/or 
left knee disability should be made, and the 
examiner must rule in or exclude a diagnosis 
of chondromalacia.  The examiner must 
acknowledge and discuss the Veteran's report 
regarding the onset and continuity of his 
knee problems since service, and opine 
whether it is at least as likely as not that 
any right and/or left knee disability found 
to be present, to include chondromalacia, is 
related to or had its onset during service.  
The rationale for all opinions expressed 
should be provided in a legible report.

4.  After the above has been completed, the 
RO should arrange for the Veteran to undergo 
an appropriate VA psychiatric examination to 
determine the nature, extent, onset, and 
etiology of his acquired psychiatric 
disability to include PTSD.  The claims 
folder should be made available and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings should 
be reported in detail.  A diagnosis of any 
psychiatric disabilities should be made.  If 
PTSD is diagnosed, the examiner is asked to 
specifically identify in the report each 
alleged in-service stressful experience, 
event and/or circumstance that would support 
the PTSD diagnosis.  

The examiner is also asked whether the 
Veteran developed an acquired psychiatric 
disorder other than PTSD, and; if so, please 
specify the diagnosis.  If an acquired 
psychiatric disorder, other than PTSD, is 
found, the examiner is asked to opine whether 
it is at least as likely as not that the 
current diagnosis of an acquired psychiatric 
disorder, other than PTSD had its onset 
during service or was caused by any event or 
incident that occurred during service.  The 
rationale for all opinions expressed should 
be provided in a legible report.

5.  Then the RO should review the expanded 
record and readjudicate the service 
connection issue.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


